Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered May 20, 2004, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of inconsistencies in the detectives’ testimony (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.